COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Elizabeth Thomas, James Allen, Roberto Perez, and Maria De
                          Jesus Perez

Appellate case number:    01-18-00580-CV

Trial court case number: 2017-76078

Trial court:              127th District Court of Harris County

        Relators’ motion for an emergency stay of trial court proceedings pending determination
of their mandamus petition is DENIED.

Judge’s signature: /s/ Jane Bland
                   Acting individually


Date: July 6, 2018